Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 1 of 13 PageID: 1




  Richard H. Brown
  DAY PITNEY LLP
  1 Jefferson Road
  Parsippany, NJ 07054
  (973) 966-6300
  ATTORNEYS FOR PLAINTIFF


                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


  ALL JERSEY MECHANICAL &
  CONSTRUCTION, INC.,                                         Civil Action No. ___________

                          Plaintiff,

                   v.                                            COMPLAINT
                                                          AND DEMAND FOR JURY TRIAL

  ALL JERSEY MECHANICAL, LLC.,

                          Defendant.




            Plaintiff, All Jersey Mechanical & Construction, Inc., by its attorneys, Day Pitney LLP, as

  and for its Complaint against defendant, alleges:

                                       PRELIMINARY STATEMENT

            This is an action by All Jersey Mechanical & Construction, Inc. (“AJMC”) against

  Defendant All Jersey Mechanical, LLC (“AJMLLC”) for trademark infringement. Plaintiff is the

  owner of the trade name and trademark ALL JERSEY.                 Under this mark, Plaintiff offers

  residential and commercial HVAC, plumbing, electrical, and contracting services (the “AJMC



  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 2 of 13 PageID: 2



  Services”). For over twenty (20) years, consumers and business owners have come to recognize

  the ALL JERSEY name as exclusively associated with AJMC for the AJMC Services and it has

  become well known as providing the highest level of quality and customer service. Defendant is a

  competing HVAC, plumbing, and contracting services provider that has recently adopted an

  identical name for its services in the same geographic area.

                                                 PARTIES

                1.   Plaintiff All Jersey Mechanical & Construction, Inc. is a New Jersey corporation

  having a principal place of business at 77 Cliffwood Avenue, Suite 4C, Cliffwood, NJ 07721.

                2.   Defendant All Jersey Mechanical, LLC is a New Jersey limited liability company

  having a principal place of business at 26 Breakneck Road, Sewell, NJ 08080.

                                      JURISDICTION AND VENUE

                3.   This action arises under the federal Trademark Act, 15 U.S.C. § 1051 et seq., and

  related state statutes and the common law. This Court has jurisdiction under Section 39 of the

  Lanham Act, 15 U.S.C. §§ 1116, 1121, and pursuant to 28 U.S.C. § 1338(a) and (b). The Court has

  supplemental jurisdiction over all state law claims under 28 U.S.C. § 1367(a), and under principles

  of pendent jurisdiction.

                4.   This Court has personal jurisdiction over Defendant because, among other reasons,

  Defendant is a New Jersey limited liability company, has its headquarters and conducts substantial

  business within this District.

                5.   Venue is proper pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is

  doing and transacting business in this Judicial District; Defendant has substantial contacts with

  and/or may be found in this Judicial District; a substantial portion of the events at issue have arisen




                                                   -2-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 3 of 13 PageID: 3



  and continue to occur in this Judicial District; and Defendant has committed the tortious acts

  complained of herein in this Judicial District, among others.

                                                    FACTS

                A.   ALL JERSEY Is a Strong Trademark and is Closely Associated with
                     Plaintiff’s Goods and Services

                6.   AJMC is a commercial and residential contractor providing HVAC, plumbing,

  electrical, remodeling, and construction services.

                7.   Over 20 years ago AJMC adopted the trade name and trademark ALL JERSEY for

  its AJMC Services (The “ALL JERSEY Mark”).                  The ALL JERSEY-branded          services are

  provided by licensed, insured, and supervised HVAC, plumbing, electrical, and construction

  professionals. AJMC’s customers value the expertise, quality, and efficiency of services provided

  under the ALL JERSEY Mark.               Through AJMC’s efforts, advertising, and long history of

  excellence in its service area, ALL JERSEY has become synonymous with reliable, consistent, and

  high quality HVAC, plumbing, electrical, and construction services. AJMC’s customers place

  significant trust in AJMC due to the risks and dangers associated with shoddy, non-compliant, or

  incorrect HVAC, plumbing, electrical, and construction services.

                8.   AJMC maintains an active and high-profile presence on the Internet at

  www.alljerseysystems.com, which contains informational content, on-line service scheduling, and

  self-promotional         content.        AJMC       also     operates     a    Facebook      page      at

  www.facebook.com/alljerseysystems.com, which has over 4,250 followers.

                9.   Given its longstanding exclusive use, advertising, and excellence in its trading area,

  Plaintiff has built up significant valuable goodwill in its ALL JERSEY Mark, which is

  immeasurable to Plaintiff.



                                                     -3-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 4 of 13 PageID: 4



                10.   As a result of Plaintiff’s long and continuous use of the distinctive ALL JERSEY

  name and mark and the commercial success of its AJMC Services offered under this mark,

  Plaintiff has achieved substantial goodwill in the ALL JERSEY name and mark. As a result,

  consumers and business owners have come to know that HVAC, plumbing, electrical, and

  construction services marketed under the ALL JERSEY name and mark are of the highest quality

  and exclusively associated with Plaintiff.

                11.   Accordingly, Plaintiff owns strong and protectable trademark rights to the ALL

  JERSEY name and mark.

                B.    AJMLLC’s Willful Infringement

                12.   Defendant AJMLLC is a competing provider of HVAC, plumbing, and home

  improvement services in the same geographic trading area as Plaintiff.

                13.   On information and belief, AJMLLC is lacking proper licensure from the State of

  New Jersey for its HVAC, plumbing, and home improvement contractor services.

                14.   Until    recently    AJMLLC         operated    an       internet     website   at

  www.alljerseymechanical.com.               AJMC      also    operates    a     Facebook      page   at

  www.facebook.com/alljerseymechanicallc, which has 255 followers.

                15.   AJMLLC is promoting its services and sowing confusion by placing signage in

  residential yards that prominent displays the mark ALL JERSEY and has also sponsored an

  automobile racing team, placing its own ALL JERSEY mark prominently on the side.

                16.   AJMLLC’s “ALL JERSEY” name and mark is identical to and directly

  appropriates Plaintiff’s ALL JERSEY name and mark.

                17.   AJMLLC offers the same types of HVAC, plumbing, remodeling, and construction

  services as the AJMC Services offered under its “ALL JERSEY” mark.


                                                    -4-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 5 of 13 PageID: 5



                18.   Defendant’s services offered under its “ALL JERSEY” mark are targeted to the

  same customers as AJMC’s services. Thus, overlap between Plaintiff’s ALL JERSEY Mark and

  the Defendant’s use of “ALL JERSEY” in the marketplace is certain and will be pervasive.

                19.   With two ALL JERSEY branded companies both providing residential HVAC,

  plumbing, and construction services, confusion among consumers is likely.

                20.   Publicly viewable consumer reviews of AJMLLC on the Internet suggest that

  AJMLLC has been non-responsive to emergencies and has provided poor quality work.

                21.   A complaint filed with Rip-Off Report by a customer of AJMLLC suggests that

  AJMLLC does not have proper state licensure for its work and that AJMLLC gave false and

  misleading license information that was stolen from Plaintiff’s site. See Attached Exhibit A.

  This conduct, if true, suggests that AJMLLC was willfully intending to deceive customers into

  believing it was associated, related or affiliated with Plaintiff.

                C.    AJMLLC Appreciates the Likelihood of Confusion

                22.   On March 12, 2019, Plaintiff, through counsel, demanded that Defendant cease its

  infringement of Plaintiff’s ALL JERSEY name and mark.

                23.   On March 15, 2019, Defendant responded and indicated that AJMLLC does not

  want to be confused with Plaintiff and that steps were being taken to change its name.

                24.   Despite further assurances and upon information and belief, AJMLLC has not

  taken any steps to adopt a non-confusingly similar name and continues to operate and advertise

  under its “ALL JERSEY” mark.

                D.    Confusion is Likely if AJMLLC uses ALL JERSEY in any Fashion

                25.   Consumers and professionals are likely to believe that Defendant’s use of “ALL

  JERSEY” is related to, affiliated with or endorsed by Plaintiff.


                                                    -5-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 6 of 13 PageID: 6



                26.   Defendant’s use of the “ALL JERSEY” name and mark is likely to cause

  confusion, mistake or deception as to the source of the services being offered by Defendant.

                27.   Given the identical nature marks, customers familiar with Plaintiff’s longstanding

  services under the ALL JERSEY Mark are likely to assume, incorrectly, that Defendant’s services

  provided under its “ALL JERSEY” mark originated with Plaintiff or that there is an affiliation

  between the parties, or that Plaintiff has sponsored, endorsed, or approved Defendant’s services.

                28.   Defendant adopted the infringing “ALL JERSEY” mark and registered the domain

  name and operates a Facebook page without adequately clearing the rights to the mark and

  domain name, and/or with reckless disregard for the prior existing rights of AJMC.

                29.   Additionally, if Defendant is not properly licensed by the State of New Jersey for

  its services, it is in violation of numerous state laws and could subject AJMLLC to liability. To

  the extent that there is confusion between such reckless action and Plaintiff, the harm to AJMC’s

  ALL JERSEY Mark would be irreparable.

                30.   Defendant’s offering of its services under its “ALL JERSEY” mark improperly

  trades off the goodwill established by Plaintiff in the industry.

                31.   Despite having notice of Plaintiff’s rights, Defendant has continued its plans to

  widely market its services under the “ALL JERSEY” name and mark, and willfully and knowingly

  continues to market its services under the “ALL JERSEY” name and mark, without authorization

  from Plaintiff and in complete disregard of Plaintiff’s rights.

                32.   Defendant, by the acts complained of herein, has infringed and continues to

  infringe Plaintiff’s ALL JERSEY Mark, to dilute the unique commercial impression of Plaintiff’s

  ALL JERSEY Mark, and otherwise improperly to usurp the reputation and goodwill of Plaintiff




                                                     -6-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 7 of 13 PageID: 7



  to promote its competitive services, which are not connected with, authorized, approved, licensed,

  produced or sponsored by, Plaintiff.

                33.   The natural, probable and foreseeable results of Defendant’s wrongful conduct has

  been and will continue to be to deprive Plaintiff of the benefit of its exclusive right to use its ALL

  JERSEY Mark, to deprive Plaintiff of the associated goodwill, and to injure Plaintiff’s relations

  with its present and prospective customers.

                34.   The aforesaid acts of Defendant have caused and, unless restrained and enjoined

  by this Court, will continue to cause irreparable damage, loss and injury to Plaintiff, for which

  Plaintiff has no adequate remedy at law.


                                               FIRST COUNT
                             (Violation of the Lanham Act, 15 U.S.C. § 1125(a))

                35.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 34 as if set

  forth herein.

                36.   Defendant’s unlawful and improper actions as set forth above are likely to cause

  confusion, mistake or deception as to the source, origin or sponsorship of Defendant’s services,

  and to falsely mislead others into believing that Defendant’s services originate from, are

  affiliated or connected with, or are licensed, sponsored, authorized, approved or sanctioned by

  Plaintiff, or that Plaintiff’s services and goods are licensed, sponsored, authorized, approved, or

  sanctioned by Defendant.

                37.   Defendant’s activities create the false impression and/or are likely to mislead

  consumers to believe, inter alia, that Defendant’s services are affiliated or connected with, or are

  licensed, sponsored, authorized, approved or sanctioned by Plaintiff, or that Plaintiff’s services




                                                       -7-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 8 of 13 PageID: 8



  and goods are licensed, sponsored, authorized, approved, or sanctioned by Defendant, thereby

  misleading the medical services community.

                38.   Accordingly, Defendant’s activities constitute an infringement of Plaintiff’s

  common law ALL JERSEY Marks, unfair competition and false advertising in violation 15

  U.S.C. § 1125(a).

                39.   Defendant’s acts of infringement have caused injury to Plaintiff.

                40.   Defendant has engaged and continues to engage in these activities knowingly and

  willfully, so as to justify the assessment of enhanced damages under 15 U.S.C. § 1117.

                41.   Defendant’s acts of infringement, unless enjoined by this Court, will continue to

  cause Plaintiff to sustain irreparable damage, loss and injury, for which Plaintiff has no adequate

  remedy at law.

                                           SECOND COUNT
                             (Trademark Infringement Under New Jersey Law)

                42.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 41 as if set

  forth herein.

                43.   Defendant’s aforesaid activities constitute use of an identical imitation of

  Plaintiff’s mark in connection with the sale of goods or services that is likely to cause

  confusion or mistake or to deceive as to the source of origin of the services in violation of

  New Jersey Statute § 56:3-13.16.

                44.   Defendant’s acts of trademark infringement have caused Plaintiff to sustain

  damage, loss and injury, in an amount to be determined at the time of trial.

                45.   Defendant has engaged and continues to engage in this activity knowingly and

  willfully, so as to justify the assessment of treble damages against them, attorneys' fees, and

  court costs.

                                                       -8-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 9 of 13 PageID: 9



                46.   Defendant’s acts of trademark infringement, unless enjoined by this Court, will

  continue to cause Plaintiff to sustain irreparable damage, loss and injury, for which Plaintiff has

  no adequate remedy at law.

                                             THIRD COUNT
                           (Unfair Competition Under New Jersey Common Law)

                47.   Plaintiff repeats and realleges the allegations of paragraphs 1 through 46 as if set

  forth herein.

                48.   Defendant’s unlawful and improper actions as set forth above are likely to cause

  confusion as to the source, sponsorship or legitimacy of the services sold by Defendant;

  misappropriate and trade upon the reputation and goodwill of Plaintiff in the ALL JERSEY

  Mark, thereby injuring that reputation and goodwill; and unjustly divert from Plaintiff to

  Defendant the benefits arising therefrom.

                49.   Defendant’s unlawful activities constitute trademark infringement, unfair

  competition, and misappropriation as proscribed by the common law.

                50.   Defendant’s    acts   of   trademark   infringement,    unfair   competition    and

  misappropriation have caused Plaintiff to sustain damage, loss, and injury, in an amount to be

  determined at the time of trial.

                51.   Defendant has engaged and continues to engage in this activity knowingly and

  willfully, so as to justify the assessment of increased and punitive damages against them, in an

  amount to be determined at the time of trial.

                52.   Defendant’s acts of trademark and service mark infringement, unfair competition

  and misappropriation, unless enjoined by this Court, will continue to cause Plaintiff to sustain

  irreparable damage, loss and injury, for which Plaintiff has no adequate remedy at law.



                                                       -9-
  102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 10 of 13 PageID: 10



                                               PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff All Jersey Mechanical & Construction, Inc. respectfully prays

   for judgment as follows:

                 A.      For a preliminary and permanent injunction against Defendant and each of its

   affiliates, officers, agents, servants, employees and attorneys, and all persons in active concert or

   participation with it who receive actual notice of the Order, by personal service or otherwise

   (collectively, “Defendant”):

                      1. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

   those acting in privity with or under its direction or pursuant to its control, from using the “ALL

   JERSEY” name and mark (however spelled, whether capitalized, abbreviated, singular or plural,

   printed or stylized, whether used alone or in combination with any word or words, and whether

   used in caption, text, orally or otherwise), or any other reproduction, counterfeit, copy, colorable

   imitation or confusingly similar variation of the “ALL JERSEY” name and mark: (1) as a trade

   name, trademark, service mark, brand name, domain name, business or commercial designation;

   (2) in operating, maintaining or using a web site or domain name that incorporates the infringing

   ALL JERSEY mark on the Internet, or other Internet uses; or (3) in any other manner suggesting

   in any way that Defendant and/or its activities, services or products originate from, are affiliated

   with, or are sponsored, authorized, approved or sanctioned by Plaintiff, or that Plaintiff and/or its

   activities, services or products are affiliated in any way with Defendant.

                      2. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

    those acting in privity with or under its direction or pursuant to its control, from using any other

    mark, term, slogan, tag line or phrase which suggests or tends to suggest in any way that

    Defendant and/or its activities or services originate from, are affiliated with, or are sponsored,


                                                         - 10 -
   102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 11 of 13 PageID: 11



    authorized, licensed, approved or sanctioned by Plaintiff, or that Plaintiff or its services or

    activities are affiliated in any way with Defendant.

                      3. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

    those acting in privity with or under its direction or pursuant to its control, from using in

    connection with any goods or services, any false or deceptive designation, description or

    representation, whether by words or symbols, which suggests or implies any relationship with

    Plaintiff, or gives Defendant an unfair competitive advantage in the marketplace, or constitutes

    false advertising;

                      4. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

    those acting in privity with or under its direction or pursuant to its control, from violating New

    Jersey Statute § 56:3-13.16.

                      5. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

    those acting in privity with or under its direction or pursuant to its control, from engaging in any

    acts of common law trademark infringement, unfair competition or misappropriation which

    would damage or injure Plaintiff.

                      6. Restraining and enjoining Defendant, its agents, affiliates, representatives, and all

    those acting in privity with or under its direction or pursuant to its control, from inducing,

    encouraging, instigating, aiding, abetting, or contributing in any third-party usage of the “ALL

    JERSEY” name and mark in connection with Defendant’s business.

                 B.       For transfer of the Domain Name www.alljerseymechanical.com to Plaintiff.

                 C.       For an award of Defendant’s profits or other advantages and Plaintiff’s damages

   resulting from Defendant’s unlawful acts set forth herein, in an amount to be proven at the time of

   trial, together with legal interest from the date of accrual thereof.


                                                         - 11 -
   102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 12 of 13 PageID: 12



                 D.      For an award requiring Defendant, at its own expense, to furnish and distribute

   corrective marketing literature in a form to be approved by Plaintiff.

                 E.      For an award of exemplary and punitive damages and/or increased profits, in an

   amount to be proven at the time of trial.

                 F.      For a declaration that the case is exceptional under 15 U.S.C. § 1117(a);

                 G.      For an award of attorneys’ fees and disbursements incurred by Plaintiff in this

   action to the extent permitted by law.

                 H.     For an award of costs in this action.

                 I.     That Plaintiff be awarded such other and further relief as the Court may deem just

   and proper.

                                                   JURY DEMAND

                 Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff requests a jury trial

   on all issues so triable.



   Date: May 24, 2019                                         Respectfully submitted,

                                                              DAY PITNEY LLP

                                                              Attorneys for Plaintiff,
                                                              All Jersey Mechanical & Construction, Inc.

                                                              By: /s/ Richard H. Brown_________
                                                                  Richard H. Brown
                                                                  Day Pitney LLP
                                                                  One Jefferson Rd.
                                                                  Parsippany, NJ 07054-2891
                                                                  Tel: (973) 966-8119
                                                                  Fax: (973) 206-6129
                                                                  Email: rbrown@daypitney.com




                                                          - 12 -
   102902175.1
Case 1:19-cv-12924-RMB-JS Document 1 Filed 05/24/19 Page 13 of 13 PageID: 13



                        CERTIFICATION PURSUANT TO L. CIV. R. 11.2 and 201.1(d)


                 I certify that, to the best of my knowledge, the matter in controversy in this action is not

   the subject of any other action pending in any court and is not the subject of any pending

   arbitration or administrative proceeding.

                 I certify that Plaintiff’s Complaint seeks non-monetary relief, and that this case is

   therefore exempt from compulsory arbitration.

                 I certify under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

                 Executed on May 24, 2019 in Parsippany New Jersey.


                                                                 By: /s/ Richard H. Brown_________
                                                                 Richard H. Brown
                                                                 Day Pitney LLP
                                                                 One Jefferson Rd.
                                                                 Parsippany, NJ 07054-2891
                                                                 Tel: (973) 966-8119
                                                                 Fax: (973) 206-6129
                                                                 Email: rbrown@daypitney.com

                                                                 Attorneys for Plaintiff,
                                                                 All Jersey Mechanical & Construction, Inc.




                                                        - 13 -
   102902175.1
